DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 26, 2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kirino et al. (U.S. Pub. No. 2019/0058260, hereafter "Kirino").
Regarding claim 1, Kirino teaches (Figs. 1A, 1B, 1C) an antenna device comprising: an electrical conductor (110) including an electrically conductive surface (110b) and a slot (112) that opens in the electrically conductive surface (110b); a pair of electrically-conductive side walls (walls of slot 112 perpendicular to Ws) on opposite sides of the slot (112) and protruding from the electrically conductive surface (110b), the pair of side walls (walls of slot 112 perpendicular to Ws) flanking each other along a first direction (X-direction), and each extending along a second direction (Y-direction) that intersects the first direction (X-direction); and a pair of electrically-conductive ridges (114)  each protruding from the electrically conductive surface (110b) and extending along the second direction (Y-direction) and including an end surface (112e), the respective end surfaces (112e) of the pair of ridges (114)  opposing each other via a gap that overlaps a central portion of the slot (112) as viewed from a third direction (Z-direction) that is perpendicular to the electrically conductive surface (110b); wherein a waveguide (122) that is continuous with an external space is defined in a space inside the slot (112) and between the end surfaces (112e) of the pair of ridges (114) (Par. 118).
Regarding claim 2, Kirino teaches (Figs. 1A, 1B) the antenna device of claim 1, further comprising a pair of electrically conductive walls (walls of slot 112 parallel to Ws) respectively located, via a gap, on opposite and farther sides of the pair of side walls (walls of slot 112 perpendicular to Ws).
Regarding claim 3
Regarding claim 4, Kirino teaches (Figs. 1A, 1B) the antenna device of claim 1, wherein one end (112e) of each of the pair of ridges (114)  is located between the pair of side walls (walls of slot 112 perpendicular to Ws); and a height of the pair of side walls (walls of slot 112 perpendicular to Ws) as measured from the electrically conductive surface (110b) is greater than a height of the pair of ridges (114) at the one end as measured from the electrically conductive surface (110b).
Regarding claim 5, Kirino teaches (Figs. 1A, 1B) the antenna device of claim 1, further comprising a pair of electrically conductive walls (walls of slot 112 parallel to Ws) respectively located, via a gap, on opposite and farther sides of the pair of side walls (walls of slot 112 perpendicular to Ws).
Regarding claim 6, Kirino teaches (Figs. 1A, 1B) the antenna device of claim 1, wherein an inner surface of the slot (112) includes two opposing surfaces (surfaces of 114b) spaced apart by a locally-diminished distance along the second direction (Y-direction); the end surfaces (112e) of the pair of ridges (114) are respectively continuous with the two opposing surfaces (surfaces of 114b); and an interval between the two opposing surfaces (surfaces of 114b) and an interval between the end surfaces (112e) increase toward the external space.
Regarding claim 7
Regarding claim 8, Kirino teaches (Figs. 1A, 1B) the antenna device of claim 1, wherein an inner surface of the slot (112) includes two opposing surfaces (surfaces of 114b) spaced apart by a locally-diminished distance along the second direction (Y-direction); the end surfaces (112e) of the pair of ridges (114) are respectively continuous with the two opposing surfaces (surfaces of 114b); an interval between the two opposing surfaces (surfaces of 114b) and an interval between the end surfaces (112e) increase toward the external space; each of the pair of ridges (114) includes a top surface (top surface of 114) intersecting the end surface (112e) and extending along the second direction (Y-direction); and the top surface (top surface of 114) includes a section (114t) in which a height of the top surface (top surface of 114) as measured from the electrically conductive surface (110b) decreases in a gradual or stepwise manner toward the end surface (112e).
Regarding claim 9, Kirino teaches (Figs. 1A, 1B) the antenna device of claim 1, wherein one end of each of the pair of ridges (114) protrudes into the slot (112) as viewed from the third direction (Z-direction).
Regarding claim 10
Regarding claim 11, Kirino teaches (Figs. 1A, 1B) the antenna device of claim 1, wherein an inner surface of the slot (112) includes two opposing surfaces (surfaces of 114b) spaced apart by a locally-diminished distance along the second direction (Y-direction); the end surfaces (112e) of the pair of ridges (114) are respectively continuous with the two opposing surfaces (surfaces of 114b); an interval between the two opposing surfaces (surfaces of 114b) and an interval between the end surfaces (112e) increase toward the external space (Par. 118); each of the pair of ridges (114) includes a top surface (top surface of 114) intersecting the end surface (112e) and extending along the second direction (Y-direction); the top surface (top surface of 114) includes a section in which a height of the top surface (top surface of 114) as measured from the electrically conductive surface (110b) decreases in a gradual or stepwise manner toward the end surface; as viewed from the third direction (Z-direction), the slot (112) has a shape that includes: a lateral portion (slot portion parallel to Ws) extending along the first direction (X-direction); and a pair of vertical portions (slot portions perpendicular to Ws) each being continuous with the lateral portion (slot portion parallel to Ws) and extending along the second direction (Y-direction); the gap between the end surfaces (112e) of the pair of ridges (114) overlaps the lateral portion (slot portion parallel to Ws) of the slot (112); and the pair of side walls (walls of slot 112 perpendicular to Ws) are respectively adjacent to the pair of vertical portions (slot portions perpendicular to Ws).
Regarding claim 12, Kirino teaches (Figs. 1A, 1B) the antenna device of claim 1, wherein the electrical conductor (110) includes a plurality of slots (plurality of 112), including the slot (112); the antenna device includes: a plurality of pairs of electrically-conductive side walls (walls of slots 112 perpendicular to Ws), including the pair of side walls (walls of slot 112 perpendicular to Ws); and a plurality of pairs of electrically-
Regarding claim 13, Kirino teaches (Figs. 1A, 1B) the antenna device of claim 1, wherein one end (112e) of each of the pair of ridges (114) is located between the pair of side walls (walls of slot 112 perpendicular to Ws); a height of the pair of side walls (walls of slot 112 perpendicular to Ws) as measured from the electrically conductive surface (110b) is greater than a height of the pair of ridges (114) at the one end (112e) as measured from the electrically conductive surface (110b); the electrical conductor (110) includes a plurality of slots (plurality of 112), including the slot (112); the antenna device includes: a plurality of pairs of electrically-conductive side walls (plurality of walls of slots 112 perpendicular to Ws), including the pair of side walls (walls of slot 112 
Regarding claim 14, Kirino teaches (Figs. 1A, 1B) the antenna device of claim 6, wherein the electrical conductor includes a plurality of slots, including the slot; the antenna device includes: a plurality of pairs of electrically-conductive side walls (walls of slot 112 perpendicular to Ws), including the pair of side walls (walls of slot 112 perpendicular to Ws); and a plurality of pairs of electrically-conductive ridges (114) , including the pair of ridges; side walls (walls of slot 112 perpendicular to Ws) in each pair among the plurality of pairs of side walls (walls of slot 112 perpendicular to Ws) are disposed on opposite sides of a corresponding slot (112)among the plurality of slots (112) and protrude from the electrically conductive surface (110b), the side walls (walls of slot 
Regarding claim 15, Kirino teaches (Figs. 1A, 1B) the antenna device of claim 12, wherein the plurality of slots (plurality of 112) include a first slot (a first 112) and a second slot (second 112) flanking each other along the first direction (X-direction); the plurality of pairs of side walls (walls of slot 112 perpendicular to Ws) include a first side wall pair (walls of first 112 perpendicular to Ws) located on opposite sides of the first slot (a first 112) and a second side wall pair (walls of second 112 perpendicular to Ws) located on opposite sides of the second slot; and one side wall in the first side wall pair is one side wall in the second side wall pair.

    PNG
    media_image1.png
    563
    822
    media_image1.png
    Greyscale

Regarding claim 16, Kirino teaches (Figs. 1A, 1B) the antenna device of claim 12, wherein the plurality of slots (plurality of 112) include a first slot (a first 112) and a second slot (second 112) flanking each other along the first direction (X-direction); and within the electrically conductive surface (110b), a portion that is located between a root (first 114b) of one of the pair of ridges (114) that is continuous with the first slot (a first 112)  and a root (second 114b) of one of the pair of ridges (114) that is continuous with the second slot (second 112) defines a flat surface or a concave surface (flat surface of 114b) (Fig. 1A, 14C).
Regarding claim 17, Kirino teaches (Figs. 1A, 1B) the antenna device of claim 12, wherein the plurality of slots (plurality of 112) include a first slot (a first 112)  and a third slot (third 112)  flanking each other along the second direction (Y-direction); and one of the pair of ridges (114) that is continuous with the first slot (a first 112)  and one of the pair of ridges (114) that is continuous with the third slot (third 112)  are each a portion of a single ridge-shaped structure (Fig. 4B).

    PNG
    media_image2.png
    818
    1059
    media_image2.png
    Greyscale

Regarding claim 18, Kirino teaches (Figs. 1A, 1B) the antenna device of claim 12, wherein the plurality of slots (plurality of 112) include: a first slot (first 112); a second slot (second 112)  spaced from the first slot (a first 112)  by a first interval along the first direction (X-direction); and a third slot (third 112)  spaced from the first slot (a first 112)  by a second interval along the second direction (Y-direction), the second interval being greater than the first interval (Par. 117, “In the present embodiment, the arraying interval (i.e., the distance between the centers thereof) of the slots 112 along the E-plane direction (the Y direction) is 1.125λo. The arraying interval of the slots 112 along the H-plane direction (the X direction) is 0.75λo”).
Regarding claim 19, Kirino teaches (Figs. 1A, 1B) the antenna device of claim 12, wherein the plurality of slots (112) include two or more slots (112) flanking each other along the second direction (Y-direction); and the antenna device further comprises a pair of electrically conductive walls (walls of slot 112 parallel to Ws) respectively located, via a gap, on opposite and farther sides of two or more side walls (walls of slot 112 perpendicular to Ws) among the plurality of pairs of side walls (walls of slot 112 perpendicular to Ws) that are disposed on opposite sides of the two or more slots.
Regarding claim 20, Kirino teaches (Figs. 1A, 1B) the antenna device of claim 12, further comprising a pair of electrically conductive walls (walls of slot 112 parallel to Ws) respectively located, via a gap, on opposite sides of the entirety of the plurality of pairs of side walls (walls of slots 112 perpendicular to Ws).
Regarding claim 21, Kirino teaches (Figs. 1A, 1B, 1C, 14C) the antenna device of claim 1, wherein the electrical conductor (110) is a first electrical conductor; the electrically conductive surface (110b) is a first electrically conductive surface; and the 
Regarding claim 22,  Kirino teaches (Figs. 1A, 1B) the antenna device of claim 1, wherein the electrical conductor (110) include a plurality of slots (plurality of 112), including the slot (112); the antenna device includes: a plurality of pairs of electrically-conductive side walls (walls of slot 112 perpendicular to Ws), including the pair of side walls (walls of slot 112 perpendicular to Ws); and a plurality of pairs of electrically-conductive ridges (114) , including the pair of ridges (114); side walls (walls of slot 112 perpendicular to Ws) in each pair among the plurality of pairs of side walls (walls of slot 112 perpendicular to Ws) are disposed on opposite sides of a corresponding slot (112) among the plurality of slots (112) and protrude from the electrically conductive surface (110b), the side walls (walls of slot 112 perpendicular to Ws) flanking each other along the first direction (X-direction), and each side wall extending along the second direction .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kirino et al. (U.S. Pub. No. 2019/0058260, hereafter "Kirino") in view of Ichinose et al. (U.S. Pub. No. 2018/0301817, hereafter "Ichinose").
Regarding claim 23, Kirino teaches (Figs. 1A, 1B, 1C) an antenna device comprising: an electrical conductor (110) including an electrically conductive surface (110b) and a slot (112) that opens in the electrically conductive surface (110b); a pair of electrically-conductive side walls (walls of slot 112 perpendicular to Ws) on opposite sides of the slot (112) and protruding from the electrically conductive surface (110b), the pair of side walls (walls of slot 112 perpendicular to Ws) flanking each other along a first direction (X-direction), and each extending along a second direction (Y-direction) that intersects the first direction (X-direction); and a pair of electrically-conductive ridges (114)  each protruding from the electrically conductive surface (110b) and extending along the second direction (Y-direction) and including an end surface (112e), the respective end surfaces (112e) of the pair of ridges (114)  opposing each other via a gap that overlaps a central portion of the slot (112) as viewed from a third direction (Z-direction) that is perpendicular to the electrically conductive surface (110b); wherein a waveguide (122) that is continuous with an external space is defined in a space inside the slot (112) and between the end surfaces (112e) of the pair of ridges (114) (Par. 118). 
Kirino does not teach a radar system comprising an antenna device; at least one of a transmitter and a receiver that is connected to the antenna device; at least one of a D/A converter that is connected to the transmitter and an A/D converter that is connected to the receiver; and a signal processing circuit that is connected to the at least 
However, Ichinose teaches (Fig. 25) a radar system (510) comprising an antenna device (AA); at least one of a transmitter (580) and a receiver that is connected to the antenna device (AA); at least one of a D/A converter (822) that is connected to the transmitter and an A/D (812) converter that is connected to the receiver (820A); and a signal processing circuit (560) that is connected to the at least one of the D/A converter (822) and the A/D converter (812); wherein the at least one of the transmitter and the receiver includes a microwave integrated circuit (290, Fig. 10F, Par. 158); and the signal processing circuit performs at least one of direction-of-arrival estimation (510, AU, Pars 246, 280) and distance estimation (533, Par. 280).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kirino for use in a radar system as taught by Ichinose. A slot (112) antenna array (or slot (112) array antenna) can be suitably used in a radar device or a radar system to be incorporated in moving entities such as vehicles, marine vessels, aircraft, robots, or the like (Ichinose Par. 213).
Regarding claim 24, Kirino teaches (Figs. 1A, 1B) the antenna device of claim 18.
Kirino does not teach a radar system comprising an antenna device; at least one of a transmitter and a receiver that is connected to the antenna device; at least one of a D/A converter that is connected to the transmitter and an A/D converter that is 
However, Ichinose teaches (Fig. 25) a radar system (510) comprising an antenna device (AA); at least one of a transmitter (580) and a receiver that is connected to the antenna device (AA); at least one of a D/A converter (822) that is connected to the transmitter and an A/D (812) converter that is connected to the receiver (820A); and a signal processing circuit (560) that is connected to the at least one of the D/A converter (822) and the A/D converter (812); wherein the at least one of the transmitter and the receiver includes a microwave integrated circuit (290, Fig. 10F, Par. 158); and the signal processing circuit performs at least one of direction-of-arrival estimation (510, AU, Pars 246, 280) and distance estimation (533, Par. 280).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kirino for use in a radar system as taught by Ichinose. A slot antenna array (or slot array antenna) can be suitably used in a radar device or a radar system to be incorporated in moving entities such as vehicles, marine vessels, aircraft, robots, or the like (Ichinose Par. 213).
Regarding claim 25, Kirino teaches (Figs. 1A, 1B) the antenna device of claim 1. 
Kirino does not teach a communication system comprising an antenna device; at least one of a transmitter and a receiver that is connected to the antenna device; at least one of a D/A converter that is connected to the transmitter and an A/D converter that is 
However, Ichinose teaches (Fig. 35) a communication system (800A) comprising an antenna device (815, 825); at least one of a transmitter (810A) and a receiver (820A) that is connected to the antenna device (815, 825); at least one of a D/A converter (822) that is connected to the transmitter and an A/D (812) converter that is connected to the receiver (820A); and a signal processing circuit that is connected to the at least one of the D/A converter (822) and the A/D converter (812); wherein the signal processing circuit performs at least one of encoding (813) of a digital signal and decoding (823) of a digital signal.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kirino for use in a communications system as taught by Ichinose. A slot array antenna can be used in a wireless communication system. Such a wireless communication system would include a slot array antenna and a communication circuit (a transmission circuit or a reception circuit) (Ichinose Par. 214).
Regarding claim 26, Kirino teaches (Figs. 1A, 1B) the antenna device of claim 18. 
Kirino does not teach a communication system comprising an antenna device; at least one of a transmitter and a receiver that is connected to the antenna device; at least one of a D/A converter that is connected to the transmitter and an A/D converter that is connected to the receiver; and a signal processing circuit that is connected to the at least 
However, Ichinose teaches (Fig. 35) a communication system (800A) comprising an antenna device (815, 825); at least one of a transmitter (810A) and a receiver (820A) that is connected to the antenna device (815, 825); at least one of a D/A converter (822) that is connected to the transmitter and an A/D (812) converter that is connected to the receiver (820A); and a signal processing circuit that is connected to the at least one of the D/A converter (822) and the A/D converter (812); wherein the signal processing circuit performs at least one of encoding (813) of a digital signal and decoding (823) of a digital signal.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kirino for use in a communications system as taught by Ichinose. A slot array antenna can be used in a wireless communication system. Such a wireless communication system would include a slot array antenna and a communication circuit (a transmission circuit or a reception circuit) (Ichinose Par. 214).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.C./Examiner, Art Unit 2845      

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845